internal_revenue_service department of the treasury index number washington dc person to contact refer reply to cc intl br 2-plr-120664-98 date taxpayer x corporation y corporation z corporation w this is in reply to your letter of date on behalf of taxpayer you have requested rulings on the application of the reduction in basis rules of sec_1291 and sec_1246 of the internal_revenue_code to stock in a passive_foreign_investment_company pfic for which the taxpayer has made elections under sec_1291 and sec_1295 facts taxpayer a u s citizen currently owns percent of x corporation which in turn owns percent of the stock of y corporation x corporation was created for the sole purpose of holding the stock of y corporation in addition taxpayer currently owns percent of the stock of z corporation the remaining percent is owned by taxpayer's late husband's estate throughout taxpayer's late husband's life the only activities of y corporation and z corporation were purchasing holding and renewing bank term deposits and certificates of deposit purchasing holding and selling or redeeming stocks or bonds plr-120664-98 and holding gold coins and silver bars for safekeeping since its creation x corporation has been a holding_company whose only asset has been the stock of y corporation y corporation and z corporation have been pfics as defined in sec_1297 since the pfic rules became effective on date x corporation has been a pfic since its creation in n addition ali three corporations have always been and continue to be controlled_foreign_corporations cfcs as defined in sec_957 taxpayer elected under sec_1295 to treat her stock in y corporation and z corporation effective beginning date and in x corporation effective beginning on date as stock in a qualified_electing_fund qef in addition taxpayer elected under sec_1291 to treat as a deemed_dividend received on date her pro_rata share of the post-1986_earnings_and_profits of y corporation and z corporation accumulated during her holding_period when those corporations were pfics taxpayer made the same sec_1291 election with respect to x corporation effective on date taxpayer represents that she will not revoke the qef elections with respect to x corporation y corporation or z corporation during her lifetime rulings requested taxpayer requests a ruling that the reduction in basis rule_of sec_1294 will not preclude a step-up_in_basis at taxpayer's death with respect to stock in x corporation or z corporation taxpayer also requests a ruling that the reduction in basis rule_of sec_1246 will not preclude a step-up_in_basis with respect to stock in x corporation or z corporation because none of the three corporations was a foreign_investment_company fic as defined in sec_1246 law sec_1296 provides that a foreign_corporation is a pfic if percent or more of the gross_income of the corporation for the taxable_year is passive_income or the average percentage of assets by value held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent under sec_1291 u s persons who are direct and indirect shareholders of pfics are subject_to a special tax and interest charge for certain distributions made by the pfic and upon disposition of their pfic stock plr-120664-98 if the shareholder elects to treat the pfic as a qef under sec_1295 the shareholder will be subject_to the current inclusion rules of sec_4293 under that section the shareholder annually includes in gross_income its pro_rata share of the ordinary_earnings and net_capital_gain of the qef whether or not distributed does not elect to treat the pfic as a qef then the pfic is a nonqualified_fund with regard to the shareholder and is subject_to the special tax and interest charge provisions of sec_1291 if a shareholder sec_1291 will not apply to certain distributions and dispositions of pfic stock if a shareholder makes a qef election for the first year in its holding_period that the corporation qualifies as a pfic sec_1291 however if the shareholder makes the qef election after the first year in its holding_period that the corporation qualifies as a pfic then the pfic remains a nonqualified_fund as well as a qef with regard to the shareholder therefore both sec_1291 and sec_1293 apply to the shareholder's pfic stock a shareholder may purge its pfic stock of its taint as a nonqualified_fund by making an election under sec_1291 under sec_1291 the shareholder elects to treat the stock as sold on the first day of the taxpayer's taxable_year to which the sec_1295 qef election applies the shareholder must make the election in the first taxable_year to which the qef election applies sec_1291 taxes the gain recognized on the deemed sale as an excess_distribution however the shareholder of a pfic that is also a cfc may purge its stock of the nonqualified_fund taint by making the deemed_dividend election under sec_1291 b the code treats the electing shareholder as receiving a dividend in the amount of the shareholder's pro_rata share of the post earnings_and_profits of the cfc accumulated during the shareholder's holding_period when the corporation was a nonqualified_fund sec_1291 taxes the deemed_dividend as an excess_distribution received on the first day of the shareholder's taxable_year to which the qef election applies sec_1281 treats the holding_period of a shareholder electing under either sec_1291 or sec_1291 as beginning on the first day of the taxable_year for which the shareholder made the qef election consequently the election purges from the shareholder's holding_period all years to which the qef election did not apply thereafter the pfic will be treated as a qef and not as a nonqualified_fund with regard to the shareholder and the shareholder will be subject_to taxation only under sec_1293 sec_1291 generally incorporates the foreign_investment_company rules of sec_1246 d e and f under sec_1246 the basis of stock of a fic as plr-120664-98 determined under sec_1014 acquired_by_bequest_devise_or_inheritance or by the decedent's_estate from a decedent dying after date is reduced but not below the adjusted_basis of such stock in the hands of the decedent immediately before the decedent's death by the amount of the decedent's ratable share of the earnings_and_profits of such company accumulated after date sec_1291 modifies the reduction to basis rule in sec_1246 providing that the reduction is the excess of the basis determined under sec_1014 over the adjusted_basis of the stock immediately before the decedent's death in effect sec_1291 denies to stock in a pfic acquired by a beneficiary a step-up_in_basis which would otherwise be permitted under sec_1014 itis not clear from the statute whether taxpayer will be subject_to sec_1291 after taxpayer makes the qef and deemed_dividend elections however legislative material prepared at the time of enactment of the tax_reform_act_of_1986 pub_l_no stat indicates that congress intended sec_1291 to apply only to shareholders of nonqualified funds according to the general explanation of the tax_reform_act_of_1986 prepared by the staff of the joint_committee on taxation t he act generally incorporates the anti-avoidance rules in present and prior_law sec_1246 relating to foreign investment companies and applies these rules to u s persons who hold stock in nonqualified funds among other things these rules deny a basis step-up for pfic stock acquired from a decedent other than from a foreign decedent 100th cong ist sess pincite because taxpayer has made the elections under sec_1295 and sec_1291 taxpayer will not be treated as a shareholder of a nonqualified_fund accordingly sec_1291 will not apply to taxpayer's x corporation and z corporation stock in the taxable_year for which taxpayer made the indicated elections and it will not apply in subsequent taxable years provided taxpayer's sec_1295 election is not terminated invalidated or revoked congress added sec_1297 to the code as part of the taxpayer_relief_act_of_1997 pub_l_no stat sec_1297 provides that for purposes of the pfic provisions a corporation will not be treated as a pfic with respect to a shareholder during the qualified_portion of the shareholders holding_period with respect to stock in such corporation sec_1297 defines the qualified_portion of the shareholder's holding_period as the portion of the shareholder's holding_period which is after date and during which the shareholder is a united_states_shareholder as defined in sec_951 of the corporation and the corporation is a cfc the effect of these provisions is to generally eliminate the overlap between subpart_f and the pfic provisions by treating a pfic that is also a cfc as not a pfic ‘he f plr-120664-98 with respect to certain percent shareholders no provision of subpart_f denies a step-up_in_basis at a shareholder's death taxpayer has represented that she is and will continue to be a united_states_shareholder with respect to both x corporation and z corporation and that both corporations will continue to be cfc's until taxpayer's death therefore pursuant to sec_1297 neither x corporation nor z corporation will be treated as pfics with respect to taxpayer at her death and consequently sec_1294 will not apply under sec_1_1295-1t c ii although neither x corporation nor z corporation will be treated as qefs for any of their taxable years that they are not pfics under sec_1296 and are-not treated as pfics under sec_1297 cessation of either corporations’ status as a-pfic will not terminate a sec_1295 election section dollar_figure of revproc_98_1 1998_1_irb_23 provides that the national_office ordinarily will not issue letter rulings in certain areas because of the factual nature of the problem involved or because of other reasons revproc_98_3 1998_1_irb_100 provides a list of these areas this list is not all-inclusive because the service may decline to issue a letter_ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case sec_4 of revproc_98_3 states that the service will not ordinarily issue letter rulings in any matter in which the determination requested is primarily one of fact you asked us to rule on whether sec_1246 will preclude a step up in basis with respect to the stock in x corporation and z corporation that ruling_request requires a determination of whether the companies’ were engaged primarily in the business of investing reinvesting or trading in securities for u s income_tax purposes and thus whether the companies are fics as defined in sec_1246 because the question of whether investment activities constitute a business for u s income_tax purposes is a question of fact the service is unable to issue the requested ruling u based solely on the information and representations submitted taxpayer will not be treated as a shareholder of a nonqualified_fund therefore sec_1291 will not apply to taxpayer's x corporation or z corporation stock no opinion is expressed concerning whether x corporation y corporation or z corporation are fics under sec_1246 because this is a factual determination no opinion was requested and none is expressed concerning corp x's qualification as a pfic under sec_1296 in any year no opinion was requested and none is expressed concerning whether x corporation y corporation or z corporation are foreign personal finally no opinion is expressed about the holding_companies fphcs under sec_551 plr-120664-98 tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ep bal senior technical reviewer international
